Citation Nr: 0636590	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-11 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to October 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which inter alia denied the 
benefits sought.   

The Board notes that the September 2003 rating also denied 
claims for service connection for diabetes mellitus and for a 
lower extremity disorder, initially characterized as 
circulation in the legs.  The veteran's Notice of 
Disagreement received in October 2003 also disputed the 
September 2003 adverse rating decision vis-à-vis these latter 
claims.  Although a Statement of the Case was not issued as 
to those claims, service connection was established for 
diabetes mellitus as well as separate ratings for peripheral 
vascular disease and also for peripheral neuropathy of each 
of the lower extremities pursuant to a March 2004 rating.  
Accordingly, the Board considers those initially disputed 
matters have been resolved by administrative action and no 
longer involve any "questions of law and fact" in 
controversy.  Thus, the Board lacks further jurisdiction over 
those claims.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 19.7(b), 20.101 (2006).

The appeal for a skin disorder is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The preponderance of the evidence demonstrates that the 
veteran does not have PTSD attributable to experiences during 
active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claim.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  



Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

For service connection to be awarded for post-traumatic 
stress disorder (PTSD), three elements must be present 
according to 38 C.F.R. § 3.304(f):  (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  

The Board noted that the veteran reported a history of PTSD 
in outpatient treatment records from October 2002.  The 
veteran was seen on an outpatient basis shortly after his 
mother's death and because of severe financial stress in June 
2003, a diagnosis of Depression and PTSD along with opiate 
dependence was given.  The examiner generally referenced a 
history of PTSD symptoms, intrusive thoughts and 
semiflashbacks triggered by non specified references to Viet 
Nam.

The veteran was afforded a comprehensive PTSD VA examination 
in March 2004, which included a 75 minute interview, a review 
of the claims file, medical records and psychometric tests.  
Despite thorough consideration of all the veteran's reported 
and uncontested claimed stressors, the examiner noted that 
the veteran was unable to report a traumatic stressor meeting 
the criteria to support a diagnosis of PTSD.  Psychological 
testing, likewise, did not support the criteria for PTSD.  
The resulting diagnosis was dysthymic disorder (unrelated to 
service) and drug dependence (variously characterized).

The Board is cognizant of the contradictory diagnoses 
regarding the presence or absence of PTSD.  The Board is of 
the view that the later-in-time evidence is most 
representative of the current state of the veteran's mental 
health.  The Board, therefore, has chosen to credit the 
diagnosis of the March 2004 examiner over the opinion of a 
previous examiner.  The Board emphasizes, moreover, that the 
March 2004 PTSD examination report is exceptionally thorough, 
much more thorough in fact than the June 2003 report.  VA 
decision makers have discretion to accept or reject pieces of 
evidence provided that sufficient reasons and bases are set 
forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 
60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992).

The Board finds a clear preponderance of the evidence against 
a finding that the veteran has PTSD, diagnosed in accordance 
with DSM-IV that is related to his active service. In the 
absence of a currently manifested disability, service 
connection cannot be granted.  As such, service connection 
for PTSD is denied.  38 C.F.R. §§ 3.303, 3.304.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for PTSD is denied. 


REMAND

The veteran is seeking entitlement to service connection for 
a skin disability, which includes a contention that he 
developed the disorder as a result of exposure to herbicides 
during his service in Vietnam.

The RO conducted a review of the veteran's service medical 
records, which reportedly failed to reveal any complaints or 
treatment for any skin condition in service.  The Board's 
close examination of service medical records, however, 
reveals a reference to a groin rash in June 1970; that 
condition was treated with a topical ointment and there is no 
subsequent reference as to pertinent complaints or findings.  
Moreover, a September 1970 examination report revealed yet 
another skin abnormality, pseudofolliculitis barbae.  The 
veteran's September 1971 service separation examination 
revealed no skin abnormality.  

Although the veteran was afforded a VA skin examination in 
March 2004, that examination did not include an opinion as to 
whether or not the then identified skin disorder (eczema) was 
related to service.  Because there is evidence that 
establishes that the veteran suffered an injury, disease or 
event noted during his military service possibly related to 
the skin disability on appeal, the Board finds that affording 
the veteran an examination for the purpose of obtaining an 
opinion concerning a possible relationship between the 
veteran's disability and his military service is necessary in 
this case.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004) (where there is an in-service notation 
of a relevant abnormality, a medical opinion may be required 
to aid in substantiating the claim). 

Accordingly, another examination is necessary to comply with 
the duty to assist.  The appellant is hereby notified that it 
is his responsibility to report for any examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2006). 

Accordingly, this case is REMANDED for the following action:  

1.  The veteran should be afforded a VA 
skin examination by a VA physician or 
appropriate specialist to ascertain the 
current status of any skin disorder and 
to offer an opinion, without resort to 
speculation, as to whether it is as 
likely as not that any existing skin 
disorder is etiologically related to the 
veteran's service.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed and document that such review 
was completed.  The examiner is requested 
to review the claims folder, including 
the service medical records, and record 
that such review was conducted.  Any 
special tests deemed warranted by the 
examiner should be administered.  The 
complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

2.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


